ORDER

PER CURIAM.
Tara L. Latham appeals the judgment entered upon a jury verdict convicting her *241of stealing. We find that the trial court did not abuse its discretion in not sustaining Latham’s objection during voir dire and in denying Latham’s motion to disqualify the trial judge. We also find that the trial court did not err in submitting jury instruction number five and in denying Latham’s motion for judgment of acquittal. Finally, we find that the trial court did not plainly err in sustaining the State’s objection during Latham’s cross-examination of Tina Bridwell.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).